Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on Dec. 13, 2022 does not comply with 37 CFR 1.321 because:
The person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012 is not the applicant, patentee or an attorney or agent of record 37 CFR 1.32 (a) and (b).
Claim Objections
Claim 1 is objected to because of the following informalities:  
The term “enviornmentl” is found in the last feature of claim 1. It is suggested to correct the spelling. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,443,549 B2 Sep. 13, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other because, it is obvious wording variation from the US Patent and come up with claim 1 of current application –

Claim 1 of current application is as below:

A tracking system, comprising: 
an automatically adjustable camera rig comprising a plurality of movable cameras, wherein the plurality of movable cameras are moved by a camera control platform to take enrollment images; 
a first input for receiving the enrollment images from the automatically adjustable camera rig; 
a second input for receiving a plurality of images from a comparative input; 
a first computing memory for storing a machine learning model that includes both a non-thermal three dimensional and a non-thermal two dimensional comparison between the received first input and the received second input, wherein the comparison uses key facial points to compute a distance between the first input and the second input; 
a match output in a case of the distance of the key facial points being within a predetermined threshold; 
an identification assigner capable of assigning an identification to the match output; 
a body temperature assessment that uses an infrared sensor of the comparative input to assess a body temperature of a person corresponded to the identification; 
an identification database that corresponds the identification with the assessed body temperature; 
a tracker that tracks the corresponded identity through a target space; and 
a recalibrator that recalibrates the tracker as it is tracking based on environmentl conditions in the target space.

Claim 1 of U.S. Patent No. 11,443,549 is as below:
	
	An identification and tracking system, comprising: 
a visual sensor; 
an infrared sensor synchronized with the visual sensor; 
a temporary identification assigner associated with the visual sensor and capable of assigning a temporary identification to faces perceived by the visual sensor; 
a facial feature assessment that applies a 3D mesh to the perceived faces to allow for the temporary identification, wherein the facial feature assessment assigns target zones of the perceived face that are suitably indicative of a body temperature of a person corresponded to the temporary identification; 
a body temperature assessment that uses the infrared sensor to assess the body temperature of the person corresponded to the temporary identification at the target zones; and 
an identification database that: corresponds the temporary identification with the assessed body temperature; 
non-thermally compares selected points of the 3D mesh of the temporary identification against a plurality of known identities; 
extracts confusion factors from the comparison based solely on a location of the selected points in the 3D mesh; and 
produces an identity match between the temporary identification and the plurality of known identities.

All the claimed limitations recited in pending application are transparently found in Patent 11,443,549 with obvious wording variation.

Further, analyzing and comparing dependent claims 2 - 10 of the pending application with claim 1 of Patent 11,443,549 it was found that they recite the same limitation with wording changes.
Allowable Subject Matter
Claim 1 is identified as allowable subject matter, provided applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Dependent claims 2 – 10 are also allowable due to their dependency on allowable claim 1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642